Citation Nr: 1242712	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  06-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type 1 diabetes mellitus with diabetic retinopathy of both eyes.

2.  Entitlement to a rating in excess of 10 percent for a skin disorder, to include dermatitis and furunculosis.

3.  Entitlement to a compensable rating for erectile dysfunction (ED).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel




INTRODUCTION

The Veteran served on active duty from July 1983 to February 1987. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from January 2003 and October 2010 rating decisions rendered by the Winston -Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran was scheduled for a Board hearing in March 2008, but withdrew his request for a hearing in February 2008; he has not renewed his request to testify at another Board hearing since that time. Thus, the Board finds that the request to testify at a hearing has been withdrawn.  See 38 C.F.R. § 20.704. 

In September 2010, the Board, in part, granted service connection for dermatitis secondary to diabetes.  The issue of an increased rating for diabetes mellitus with diabetic retinopathy was remanded to the RO for additional evidentiary development.  Upon remand, the RO issued a rating decision in September 2010 granting a non-compensable evaluation for dermatitis and recharacterizing the service-connected disability as diabetes mellitus, with dermatitis and diabetic retinopathy in both eyes.  A 20 percent disability rating was continued. 

The RO then issued a rating decision in October 2010, granting service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ.  The RO also denied service connection of peripheral neuropathy of the upper extremities and for a skin disorder claimed as boils on the head, neck and face.  

In October 2011, the Board remanded the matter to the RO for additional evidentiary development, including a VA examination.  The RO then issued a rating decision in July 2012 which, in part, granted an increased compensable rating for a skin disorder to include dermatitis and furunculosis (boils of the legs and hands), assigning a 10 percent rating.  

Because a rating higher than 10 percent is available for the skin disorder, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that as furunculosis, in addition to the previously recognized dermatitis, is now identified as a complication of the service-connected diabetes mellitus, and is shown to be compensable in degree, a separate grant of service connection for a skin disorder to include dermatitis and furunculosis (boils) is appropriate.  To this extent, consideration of any and all skin disorders associated with the diabetes mellitus is a component of the present appeal.  See 38 C.F.R. § 4.119, Note (1) (compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under diagnostic code 7913.).  

It is noted that all complications of any nature, and involving any body system, are for consideration in the evaluation of the Veteran's diabetes mellitus, regardless of whether service connection for such disorders may have been previously denied.

The issue of entitlement to a rating in excess of 10 percent for a skin disorder, to include dermatitis and furunculosis, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.
 

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that there is a regulation of the Veteran's activities due to his diabetes mellitus, or that he has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

2.  There are no diabetic retinopathy complications that would be compensable if separately evaluated.

3.  The Veteran has no deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus with diabetic retinopathy of both eyes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

2.  The criteria for a compensable evaluation for erectile dysfunction have not been met.  8 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claims arise from appeal of the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  In this regard, where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's diabetes disability warranted a rating higher than 20 percent; nor has his diabetic complications of diabetic retinopathy of both eyes, warranted separate compensable ratings; or his ED warranted a compensable rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

a.  Diabetes

Under the provisions of Diagnostic Code 7913 for diabetes mellitus, a 100 percent rating is warranted where there is a requirement for more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  A 60 percent rating is warranted where there is a requirement for insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 40 percent rating is appropriate where there is a requirement for insulin, restricted diet, and regulation of activities.  A 20 percent rating is warranted where there is a requirement for insulin and restricted diet, or; oral hypoglycemic agent and restricted diet. A 10 percent rating is appropriate where the diabetes is manageable by restricted diet only.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012). 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under Diagnostic Code 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes. Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 60 percent rating must be met in order to warrant such a rating. The provisions of 38 C.F.R. § 4.7 pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See Camacho at 366-367; see Tatum v. Shinseki, 23 Vet. App. 152, 156   (2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same). 

b.  Diabetic retinopathy

The Veteran also has diabetic retinopathy that has been associated with his diabetes mellitus.  Diabetic retinopathy is evaluated under 38 C.F.R. § 4.84a , Diagnostic Code 6011, which provides that damage to the retina may be rated as 10 percent disabling if there are localized scars, atrophy, or irregularities of the retina that are centrally located with irregular, duplicated, enlarged or diminished images. 

c.  The Veteran is in receipt of a noncompensable disability rating for his ED under 38 C.F.R. § 4.115b , Diagnostic Code 7522, which provides that deformity of the penis with loss of erectile power is rated 20 percent disabling, and the adjudicator is to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350 . 38 C.F.R. § 4.115b. Thus, two distinct criteria are required for a compensable rating; loss of erectile power and deformity of the penis.  In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31. 

Background

By rating action in March 1987 service connection was granted for diabetes mellitus and a 20 percent evaluation was assigned from service separation.

The current claims were received by the RO in November 2002.

The Veteran was scheduled for a VA compensation examination in January 2003 but failed to report for the examination.  

By rating action in January 2003 an increased rating was denied, and this appeal ensued.

In VA examinations conducted in October 2004, the Veteran reported infrequent floaters and decreased visual acuity.  He had no ophthalmology treatment.  He denied any history of eye injury, disease, infections, or surgery.  His distant visual acuity was 20/20 without correction.  Best corrected near vision bilaterally was J-1.   Interocular pressure was 14 mm. hg. bilaterally; anterior segment findings were nominal.  Right fundus had 2 micro aneurysms. The left fundus had 1 micro aneurysm and 1 dot hemorrhage.  No other pathology was noted.  The diagnosis was diabetic retinopathy and presbyopia.

The Veteran reported some numbness and tingling intermittently.  He also reported ED.  He was treated with insulin.  He took no oral medications.  The examiner noted that the Veteran was able to have sex but the duration was slightly decreased.  No medications were necessary.  He was not aware of any neuropathy.  The Veteran was on regular and NPH insulin.  He used no oral diabetic medications.

In a VA examinations conducted in February 2011 the Veteran reported no episodes of ketoacidosis or hypoglycemic reactions.  He reported a restricted diet and restrictions of his activities due to diabetes.  He could only work 3 hours overtime instead of 12 hours required by his job.  He currently took insulin twice daily with fair response.  He reported no visual problems.

The veteran had no hypertension (HTN); CAD; chest pain; CVA; dyspnea; palpitations; PVD; claudication; or neurologic symptoms.  He reported numbness and tingling in the lower extremities. The effects on his current job were that he was required to take medication with him; and to eat at regular times.  He had ED.  He did not have erections as often as he did in the past but he was capable of vaginal penetration 100 percent of the time

Examination of the eyes revealed pupils were equal and round; fundi were normal; and, peripheral vision was intact.  

The examiner noted that the Veteran was employed full time for the past 221/2 years.  The diagnoses were diabetes and ED secondary to diabetes.  The Veteran was on regular and NPH insulin.  He used no oral diabetic medications.

In a VA examinations conducted in December 2011 the Veteran noted that he was instructed on a special diet and exercise.  He was extremely active coaching sports and on the job.  He reported episodes of hypoglycemic reactions, where he would become shaky and have to take a break and eat.  He took insulin twice daily with fair response.  

The veteran had no HTN, CAD; chest pain; dyspnea; palpitations; PVD; claudication; neurologic symptoms; CVA.  He had ED and was unable to maintain erections.  

The examiner noted that the Veteran required a restricted diet.  However, he was not restricted in his ability to perform strenuous activities.  The Veteran's eyes appeared normal.  

The diagnoses were diabetes mellitus; no visual impairment; ED secondary to diabetes mellitus.  The examiner noted that the Veteran was employed full time for the past 23 years, though he missed about two weeks per year due to low blood sugar.  

The Board has thoroughly reviewed the entire record, to include VA examinations, as well as private treatment and VA treatment records.  The most recent VA examination in December 2011indicates specifically that the Veteran's activities have not been regulated.  There is no documentation of medical evidence of a restriction of occupational and recreational activities because of the Veteran's diabetes.  Thus, the Veteran's diabetes mellitus disability does not warrant a rating higher than 20 percent at any point during the relevant period.  In so finding, the Board acknowledges the mention of hypoglycemic episodes in the December 2011 VA examination report.  However, there is no indication that such episodes require hospitalization or twice-monthly visits to his diabetic care provider.  Rather, it appears that such episodes are treated by taking a rest and having something to eat.

The Board additionally notes that the Veteran is compensated for peripheral neuropathy of the right and left lower extremities, as well as a skin disorder associated with diabetes.  Additionally, the examination indicated that the Veteran has no indication of active diabetic retinopathy noted.  The examiner specifically noted no evidence of hypertension, peripheral vascular disease, coronary artery disease, or cerebrovascular disease.  Therefore, additional separate evaluations for complications of diabetes are not warranted here.

Further regarding diabetic retinopathy, the VA examination in October 2004 noted no ophthalmology treatment.  The Veteran denied any history of eye injury, disease, infections, or surgery.  His distant visual acuity was 20/20 without correction.  Best corrected near vision bilaterally was J-1.   Anterior segment findings were nominal.  Right fondue had 2 micro aneurysms. The left fondue had 1 micro aneurysm and 1 dot hemorrhage.  No other pathology was noted.  

VA examination in February 2011 revealed the pupils were equal and round; fundi was normal; and, peripheral vision was intact.  VA examination in December 2012 noted that his eyes appeared normal.  

After a careful review of the Veteran's claims file the Board finds that the Veteran's diabetic retinopathy does not warrant a compensable rating since there is no evidence of localized scars, atrophy, or irregularities of the retina that are centrally located with irregular, duplicated, enlarged or diminished images.  The evidence also fails to demonstrate any compensable loss of visual acuity or filed of vision.

With respect to ED, the October 2004 VA examiner noted that the Veteran was able to have sexual intercourse but the duration was slightly decreased.  At the February 2011 VA examination he reported that he did not have erections as often as he did in the past but he was capable of vaginal penetration 100 percent of the time.  In the December 2011 VA examination he reported that he was unable to maintain erections, and had vaginal penetration only 25 to 30 percent of the time.  A review of the VA treatment records contained in the claims file confirms that he did report ED to his VA medical care providers.   The Board notes that the only rating available for ED requires both loss of erectile power and deformity of the penis, and the Veteran has not indicated he suffers from complete ED or from a deformity of the penis.  Thus, there is no support for assignment of a compensable evaluation. 

Extra-schedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b) (1) (2012).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  Evaluation in excess of that assigned is provided for certain manifestations of the service-connected diabetes mellitus, retinopathy, and ED; but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.
ORDER

Entitlement to an initial rating in excess of 20 percent for type 1 diabetes mellitus with diabetic retinopathy of both eyes is denied.

Entitlement to a compensable rating for erectile dysfunction (ED) is denied.


REMAND

With respect to the increased ratings claim for a skin disorder, additional development is required.  

In the VA examinations conducted in February 2011 the examiner noted no definite diabetic skin abnormalities.  There were no active boils or pustules noted.  The examiner noted eczematous dermatitis of the hands and feet (which he opined was not a complication of diabetes).  The Veteran also appeared to have tinea pedis, and the examiner noted that this condition may be aggravated by diabetes.  However as the appearance of tinea pedis was similar to eczema, he could not tell without resorting to mere speculation whether the Veteran had tinea pedis.

In light of the above, indicating a possibility that additional skin manifestations may be attributable to the service-connected diabetes mellitus, and given the possibility that the already-service-connected dermatitis and furunculosis may be manifest at this time, the Veteran should be scheduled for a VA examination in conjunction with his claim to determine the current nature and etiology of all skin disorders present. 

Accordingly, the case is REMANDED for the following action: 

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated him for a skin disability from February 2011 to the present. After the Veteran has signed the appropriate releases, all outstanding treatment records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the RO should arrange for the Veteran to undergo an appropriate VA skin examination.  The claims folder and a copy of this remand must be made available to the examiner for review. All examination findings should be clearly reported to allow for application of VA's rating criteria for skin disorders. 

The Veteran is currently service-connected for dermatitis and furunculosis as secondary to his diabetes mellitus.  The nature and extent of any symptoms associated with those disabilities should be noted.  Moreover, any additional current skin disabilities should be identified.  Then, based on review of the Veteran's pertinent medical history and with consideration of sound medical principles, the examiner should provide an opinion responding to the following: 

Is it at least as likely as not (50 percent or better probability) that any additional current skin disability other than dermatitis and furunculosis is related to the Veteran's military service, to include as secondary to his diabetes mellitus? 

The examiner must explain the rationale for all opinions given.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3.  Then, the AMC/RO is to re-adjudicate the claim of entitlement to a rating in excess of 10 percent for a skin disability secondary to diabetes mellitus.  If it remains denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).





Department of Veterans Affairs


